Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak Pub. No. US 2022/0208896 A1 [Kwak].
1.  Kwak discloses a display device [Fig. 1] including a first area [¶ 61 SPA in GA], a second area having a resolution lower than the first area [id. SPA in SA], and a third area [id. GA], the display device comprising: a substrate [Fig. 6, 101]; first display elements arranged in the first area on the substrate [103 at G_SPA3]; first pixel circuits arranged in the first area on the substrate and connected to the first display elements [circuits required to display color]; second display elements arranged in the second area on the substrate [G_SPA1]; and second pixel circuits arranged in the third area on the substrate and connected to the second display elements, wherein the second pixel circuits connected to the second display elements arranged in a column are arranged in a plurality of columns in the third area [Fig. 5 as shown generally].
6.  Kwak discloses connection lines connecting the second display elements to the second pixel circuits [Figs. 1-6, for instance, where there must be connection lines for the invention to function as described].

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 2-5, 7-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694